EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 10
day of May, 2018, by and among Adveco Group, Inc., a Nevada corporation
(hereinafter referred to as “ADVV” or “Company”), SunnyTaste Group Inc., a
British Virgin Islands limited liability company (“STGI”), three stockholders
set forth in Schedule A, who collectively holds 100% of the issued and
outstanding capital stock of STGI (“Stockholders”).

 

WHEREAS, ADVV is a publicly reporting company organized under the laws of Nevada
with no significant operations;

 

WHEREAS, STGI owns 100% of the issued and outstanding capital stock of
SunnyTaste International Development Co., Ltd. (“STGI INTERNATIONAL”), a Hong
Kong limited liability company, which owns 100% of issued and outstanding
capital stocks of SunnyTaste (Hong Kong) Co., Ltd. (“STGI HK”), a Hong Kong
limited liability company, which owns Zhanyu (Hubei) Agricultural Development
Co., Ltd. (“Zhanyu”), a wholly foreign owned enterprise incorporated under the
laws of the People’s Republic of China (“PRC”) and owning 100% of the issued and
outstanding capital stock of Hubei Chenyuhui Agricultural Science &Technology
Co., Ltd. (“Chenyuhui”), a wholly foreign owned enterprise incorporated under
the laws of the PRC; STGI, STGI INTERNATIONAL, STGI HK, Zhanyu and Chenyuhui are
hereby collectively referred to as the Group.

 

WHEREAS, ADVV desires to acquire 100% of the issued and outstanding equity
securities of DKTI (the “DKTI Stocks”) from the Stockholder in exchange (the
“Exchange”) for the issuance by ADVV to the Stockholders in the aggregate of
427,568,548 newly issued shares of ADVV, and in the individual amounts as set
forth on Schedule A. The Stockholders desire to exchange the 400,000,000 Shares
for such newly issued shares of ADVV on the terms described herein;

 

WHEREAS, on the Closing Date, and as a result of the transactions contemplated
hereby, STGI will become a wholly-owned subsidiary of ADVV;

 

NOW THEREFORE, on the basis of the foregoing stated premises and for and in
consideration of the mutual covenants and agreements hereinafter set forth and
the mutual benefits to the parties to be derived here from, and intending to be
legally bound hereby, it is hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF STGI

 

As an inducement to, and to obtain the reliance of ADVV, except as set forth in
the Schedules of STGI attached hereto (the “STGI Disclosure Schedules”), STGI
hereby represents and warrants to ADVV as of the Closing Date (as defined below)
as follows. As used herein, the term “knowledge of the Group” or similar
language refers to the actual knowledge of the executive officers of STGI.

 



  1

   



  

Section 1.01 Incorporation. Each member of the Group is organized under the laws
of the jurisdiction set forth in Schedule 1.01(b) to the STGI Disclosure
Schedules, is duly formed or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own, lease and operate its assets and properties and to carry
on its business as it is now being or currently planned by each member of the
Group to be conducted. Each member of the Group is in possession of all
governmental or third-party approvals necessary to own, lease and operate the
properties it purports to own, operate or lease, to carry on its business as it
is now being conducted, to consummate the transactions contemplated by this
Agreement. No member of the Group is in violation of any of the provisions of
their respective charter or organization documents. The ownership records (which
have been delivered to STGI) of each Group member’s registered capital are true,
complete and accurate records of such ownership as of the date of such records
and contain all transfers of such registered capital since the time of their
respective organization. No member of the Group is required to qualify to do
business as a foreign corporation in any other jurisdiction, except where the
failure to so qualify would not have a material adverse effect on: (i) the
assets, liabilities, results of operations, condition (financial or otherwise)
or business of the Group taken as a whole; or (ii) the ability of STGI to
perform its obligations hereunder, but, to the extent applicable, shall exclude
any circumstance, change or effect to the extent resulting or arising from: (A)
any change in general economic conditions in the industries or markets in which
the Group operates so long as the Group is not disproportionately (in a material
manner) affected by such changes; (x) national or international political
conditions, including any engagement in hostilities, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack so long as the Group is not disproportionately (in
a material manner) affected by such changes; (y) changes in United States
generally accepted accounting principles, or the interpretation thereof; or (z)
the entry into or announcement of this Agreement, actions contemplated by this
Agreement, or the consummation of the transactions contemplated hereby (a
“Material Adverse Effect”).

 

Section 1.02 Authorized Shares. The number of shares which STGI is authorized to
issue consists of 400,000,000 shares of a single class, no par value per share.
There are 400,000,000 shares currently of STGI issued and outstanding. The
issued and outstanding shares of STGI are validly issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any person.

 

Section 1.03 Subsidiaries. Except as set forth on Schedule 1.03 to the STGI
Disclosure Schedules (which sets forth the corporate structure of the Group),
STGI does not have any subsidiaries, and does not own, beneficially or of
record, any shares of any other entity.

 

Section 1.04 Financial Statements.

 

(a) Included in the Schedule A are: (i) the audited balance sheets of STGI as of
December 31, 2017 and December 31, 2016 and the related audited statements of
operations, stockholder’s equity and cash flows for the fiscal years ended
December 31, 2017 and December 31, 2016 together with the notes to such
statements and the opinion of WWC Professional Corporation, independent
certified public accountants (the “Financial Statements”).

 

(b) The Financial Statements have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved. The STGI balance sheets included as part of the Financial Statements
are true and accurate and present fairly as of their respective dates the
financial condition of STGI. As of the date of such balance sheets, except as
and to the extent reflected or reserved against therein, STGI had no liabilities
or obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of STGI, in accordance with generally
accepted accounting principles. The statements of operations, stockholder’s
equity and cash flows included as part of the Financial Statements reflect
fairly the information required to be set forth therein by generally accepted
accounting principles.

 



  2

   



  

Section 1.05 Information. The information concerning the Group set forth in this
Agreement and the STGI Disclosure Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

 

Section 1.06 Options or Warrants. Except as set forth in Schedule 1.06 to the
STGI Disclosure Schedules, there are no existing options, warrants, calls, or
commitments of any character relating to the authorized and unissued stock of
any member of the Group.

 

Section 1.07 Absence of Certain Changes or Events. Except as disclosed in the
STGI Disclosure Schedules or the Financial Statements, since June 30, 2017:

 

(a) There has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of the Group;

 

(b) No member of the Group has: (i) amended its memorandum of association or
articles of association or other organizational documents; (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to the Stockholder or purchased or redeemed,
or agreed to purchase or redeem, any of its shares; (iii) made any material
change in its method of management, operation or accounting, (iv) entered into
any other material transaction other than sales in the ordinary course of its
business; or (v) made any increase in or adoption of any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with its officers, directors, or
employees; and

 

(c) No member of the Group has: (i) granted or agreed to grant any options,
warrants or other rights for its stocks, bonds or other corporate securities
calling for the issuance thereof, (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except as disclosed herein and except liabilities incurred in the
ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights or canceled, or agreed to
cancel, any debts or claims; or (iv) issued, delivered, or agreed to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock) except in connection
with this Agreement and the transaction contemplated hereby.

 

Section 1.08 Litigation and Proceedings. Except as disclosed on Schedule 1.08 to
the STGI Disclosure Schedules, there are no actions, suits, proceedings, or
investigations pending or, to the knowledge of the Group after reasonable
investigation, threatened by or against the Group or affecting the Group or
their respective properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. No member of the Group has any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances, which, after reasonable investigation,
would result in the discovery of such a default.

 

Section 1.09 Contracts.

 

(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which any member of the Group is a party or
by which it or any of its assets, products, technology, or properties are bound,
other than those incurred in the ordinary course of business, are set forth on
Schedule 1.09 to the STGI Disclosure Schedules (the “Material Contracts”). Such
schedule contains any oral or written: (i) contract for the employment of any
officer or employee; (ii) profit sharing, bonus, deferred compensation, stock
option, severance pay, pension benefit or retirement plan, (iii) agreement,
contract, or indenture relating to the borrowing of money, (iv) guaranty of any
obligation; (vi) collective bargaining agreement; or (vii) agreement with any
present or former officer or director of members of the Group.

 



  3

   



 

(b) The Material Contracts are valid and enforceable by the applicable members
of the Group party thereto in all respects, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

 

Section 1.10 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any Material Contract a member of
the Group is a party or to which any of their respective assets, properties or
operations are subject.

 

Section 1.11 Compliance with Laws and Regulations. To the best of its knowledge,
each member of the Group has complied with all applicable statutes and
regulations of any federal, state, or other governmental entity or agency
thereof, except to the extent that noncompliance would not have a Material
Adverse Effect.

 

Section 1.12 Approval of Agreement. The Board of Directors of STGI has
authorized the execution and delivery of this Agreement by STGI and has approved
this Agreement and the transactions contemplated hereby.

 

Section 1.13 Valid Obligation. This Agreement and all agreements and other
documents executed by STGI in connection herewith constitute the valid and
binding obligation of STGI, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ADVV

 

As an inducement to, and to obtain the reliance of STGI and the Stockholder,
except as set forth in the Schedules of ADVV attached hereto (the “ADVV
Disclosure Schedules”), ADVV hereby represents and warrants to STGI and the
Stockholder, as of the date hereof and as of the Closing Date, as follows. As
used herein, the term “knowledge of ADVV” or similar language refers to the
knowledge of Xuebing Ma, the Chairman of the Board of the Directors of ADVV
prior to the closing of this Agreement.

 

Section 2.01 Organization. ADVV is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted. Attached as Schedule 2.01 to the ADVV
Schedules are complete and correct copies of the certificate of incorporation
and bylaws of ADVV as in effect on the date hereof. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of ADVV’s certificate of
incorporation or bylaws. ADVV has taken all action required by law, its
certificate of incorporation, its bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and ADVV has full power, authority,
and legal right and has taken all action required by law, its certificate of
incorporation, bylaws, or otherwise to consummate the transactions herein
contemplated.

 



  4

   



  

Section 2.02 Capitalization.

 

(a) ADVV’s authorized capitalization consists of (a) 2,000,000,000 shares of
Common Stock, of which 6,505,100 shares are issued and outstanding prior to the
transactions. All issued and outstanding shares of Common Stock are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person or entity. As of the Closing Date, no
shares of Common Stock were reserved for issuance upon the exercise of
outstanding options or warrants to purchase the Common Stock or other
equity-linked securities of ADVV and no shares of preferred stock were reserved
for issuance to any party. All outstanding Common Stock have been issued and
granted in compliance with: (i) all applicable securities laws and (in all
material respects) other applicable laws and regulations, and (ii) all
requirements set forth in any material contracts, agreements, franchises,
license agreements, debt instruments or other commitments to which ADVV is a
party or by which it or any of its assets or properties are bound, all of which
are set forth on Schedule 2.02 to the ADVV Disclosure Schedules (the “ADVV
Material Contracts”).

 

(b) There are no equity securities, partnership interests or similar ownership
interests of any class of any equity security of ADVV, or any securities
exchangeable or convertible into or exercisable for such equity securities,
partnership interests or similar ownership interests, issued, reserved for
issuance or outstanding. Except as contemplated by this Agreement or as set
forth in Schedule 2.02 to the ADVV Disclosure Schedules, there are no
subscriptions, options, warrants, equity securities, partnership interests or
similar ownership interests, calls, rights (including preemptive rights),
commitments or agreements of any character to which ADVV is a party or by which
it is bound obligating ADVV to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of ADVV or obligating ADVV
to grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement. There is
no plan or arrangement to issue Common Stock or preferred stock of ADVV except
as set forth in this Agreement and in the Memorandum.

 

(c) Except as contemplated by this Agreement and except as set forth in Schedule
2.02 to the ADVV Disclosure Schedules, there are no registration rights, and
there is no voting trust, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which ADVV is a party or by which it is bound with
respect to any equity security of any class of ADVV, and there are no agreements
to which ADVV is a party, or which ADVV has knowledge of, which conflict with
this Agreement or the transactions contemplated herein or otherwise prohibit the
consummation of the transactions contemplated hereunder.

 

Section 2.03 Subsidiaries and Predecessor Corporations. ADVV does not have any
predecessor corporation(s) or subsidiaries, and does not own, beneficially or of
record, any shares of any other entity.

 

Section 2.04 SEC Filings; Financial Statements.

 

(a) ADVV has made available to the Stockholders a correct and complete copy, or
there has been available on the EDGAR system maintained by the U.S. Securities
and Exchange Commission (the “SEC”), copies of each report, registration
statement and definitive proxy statement filed by ADVV with the SEC for the 10
years prior to the date of this Agreement (the “ADVV SEC Reports”), which, to
ADVV’s knowledge, are all the forms, reports and documents filed by ADVV with
the SEC for the 10 years prior to the date of this Agreement. As of their
respective dates, to ADVV’s knowledge, the ADVV SEC Reports: (i) were prepared
in accordance and complied in all material respects with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as the case may be, and
the rules and regulations of the SEC thereunder applicable to such ADVV SEC
Reports, and (ii) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(b) Each set of financial statements (including, in each case, any related notes
thereto) contained in the ADVV SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S. generally accepted accounting
principles, applied on a consistent basis throughout the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, do not contain footnotes as permitted by Form 10-Q promulgated under
the Exchange Act) and each fairly presents in all material respects the
financial position of ADVV at the respective dates thereof and the results of
its operations and cash flows for the periods indicated, except that the
unaudited interim financial statements were or are subject to normal adjustments
which were not or are not expected to have a material adverse effect on: (i) the
assets, liabilities, results of operations, condition (financial or otherwise)
or business of ADVV; or (ii) the ability of ADVV to perform its obligations
hereunder, but, to the extent applicable, shall exclude any circumstance, change
or effect to the extent resulting or arising from: (A) any change in general
economic conditions in the industries or markets in which ADVV operates so long
as ADVV is not disproportionately (in a material manner) affected by such
changes; (1) national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
so long as ADVV is not disproportionately (in a material manner) affected by
such changes; (2) changes in United States generally accepted accounting
principles, or the interpretation thereof; or (3) the entry into or announcement
of this Agreement, actions contemplated by this Agreement, or the consummation
of the transactions contemplated hereby (a “ADVV Material Adverse Effect”).

 



  5

   



 

(c) As of the date of all balance sheets included in the ADVV SEC Reports,
except as and to the extent reflected or reserved against therein, ADVV had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets or the notes thereto prepared in accordance with U.S.
generally accepted accounting principles, and all assets reflected therein are
properly reported and present fairly the value of the assets of ADVV, in
accordance with U.S. generally accepted accounting principles. All statements of
operations, stockholders’ equity and cash flows included in the ADVV SEC Reports
reflect fairly the information required to be set forth therein by U.S.
generally accepted accounting principles.

 

(d) For the 36 month period prior to the date of this Agreement, ADVV has
maintained a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(e) ADVV has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.

 

(f) ADVV has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from inception to the date hereof. Each
of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts which, in the aggregate, are immaterial.

 

(g) The books and records, financial and otherwise, of ADVV are in all material
aspects complete and correct and have been maintained in accordance with good
business and accounting practices.

 

Section 2.05 Exchange Act Compliance. ADVV is in compliance with, and current
in, all of the reporting, filing and other requirements under the Exchange Act,
the Common Stock is registered under Section 12(g) of the Exchange Act, and ADVV
is in compliance with all of the requirements under, and imposed by, Section
12(g) of the Exchange Act.

 

Section 2.06 Information. The information concerning ADVV set forth in this
Agreement, the ADVV Schedules and the ADVV SEC Reports is complete and accurate
in all material respects and does not contain any untrue statements of a
material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under which they were made, not misleading.
In addition, ADVV has fully disclosed in writing to the Stockholder (through
this Agreement or the ADVV Schedules) all information relating to matters
involving ADVV or its assets or its present or past operations or activities
which: (i) indicated or may indicate, in the aggregate, the existence of a
greater than $1,000 liability, (ii) have led or may lead to a competitive
disadvantage on the part of ADVV or (iii) either alone or in aggregation with
other information covered by this Section, otherwise have led or may lead to
ADVV Material Adverse Effect, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters or proceedings and transactions with affiliates.

 

Section 2.07 Absence of Certain Changes or Events. Since the date of the most
recent ADVV balance sheet included in the ADVV SEC Reports:

 

(a) there has not been: (i) any material adverse change in the business,
operations, properties, assets or condition of ADVV or (ii) any damage,
destruction or loss to ADVV (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
ADVV;

 

(b) ADVV has not: (i) amended its certificate of incorporation or bylaws except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of ADVV; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any transactions or agreements of any
kind or nature; (vi) made any accrual or arrangement for or payment of bonuses
or special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;

 



  6

   



 

(c) ADVV has not: (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or
contingent); (iii) paid or agreed to pay any material obligations or liabilities
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent ADVV balance sheet and current liabilities incurred since that
date in the ordinary course of business and professional and other fees and
expenses in connection with the preparation of this Agreement and the
consummation of the transaction contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights, or
canceled, or agreed to cancel, any debts or claims; (v) made or permitted any
amendment or termination of any contract, agreement, or license to which it is a
party if such amendment or termination is material, considering the business of
ADVV; or (vi) issued, delivered or agreed to issue or deliver, any stock, bonds
or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock), except in connection with this Agreement;
and

 

(d) to its knowledge, ADVV has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Group.

 

Section 2.08 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of ADVV after
reasonable investigation, threatened by or against ADVV or affecting ADVV or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in the Schedule 2.08 to the ADVV Schedules. ADVV has no
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.

 

Section 2.09 Contracts. Except for the ADVV Material Contracts:

 

(a) ADVV is not a party to, and its assets or properties are not bound by, any
contract, franchise, agreement, debt instrument or other commitments whether
such agreement is in writing or oral;

 

(b) ADVV is not a party to or bound by, and the properties of ADVV are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award; and

 

(c) ADVV is not a party to any oral or written: (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of ADVV.

 

Section 2.10 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated hereby and thereby will
not result in the breach of any term or provision of, constitute a default
under, or terminate, accelerate or modify the terms of, any ADVV Material
Contracts or otherwise have a ADVV Material Adverse Effect.

 

Section 2.11 Filings, Consents and Approvals. ADVV is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other foreign, federal, state, local
or other governmental authority or other person or entity in connection with the
execution, delivery and performance by ADVV of this Agreement or any document or
instrument contemplated hereby or thereby, except as expressly contemplated
herein.

 

Section 2.12 Compliance with Laws and Regulations. To the best of its knowledge,
ADVV has complied with all applicable statutes and regulations of any federal,
state, or other applicable governmental entity or agency thereof. This
compliance includes, but is not limited to, the filing of all reports to date
with federal and state securities authorities.

 

Section 2.13 Approval of Agreement. The Board of Directors and the holders of at
least a majority of the issued and outstanding voting stock of ADVV have duly
authorized the execution and delivery of this Agreement by ADVV and the
transactions contemplated hereby.

 



  7

   



 

Section 2.14 Material Transactions or Affiliations. Except as disclosed in the
ADVV SEC Reports or on Schedule 2.14 to the ADVV Schedules, there exists no
contract, agreement or arrangement between ADVV and any predecessor and any
person or entity who was at the time of such contract, agreement or arrangement
an officer, director, or person owning of record or known by ADVV to own
beneficially, 5% or more of the issued and outstanding Common Stock of ADVV and
which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof. Neither any
officer, director, nor 5% stockholders of ADVV has, or has had since inception
of ADVV, any known interest, direct or indirect, in any such transaction with
ADVV which was material to the business of ADVV. ADVV has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.

 

Section 2.15 Bank Accounts; Power of Attorney. Set forth on Schedule 2.15 to the
ADVV Schedules is a true and complete list of: (a) all accounts with banks,
money market mutual funds or securities or other financial institutions
maintained by ADVV within the past twelve (12) months, the account numbers
thereof, and all persons authorized to sign or act on behalf of ADVV, (b) all
safe deposit boxes and other similar custodial arrangements maintained by ADVV
within the past twelve (12) months, (c) the check ledger for the last 12 months,
and (d) the names of all persons holding powers of attorney from ADVV or who are
otherwise authorized to act on behalf of ADVV with respect to any matter, other
than its officers and directors, and a summary of the terms of such powers or
authorizations.

 

Section 2.16 Valid Obligation. This Agreement and other documents executed by
ADVV in connection herewith and therewith constitute the valid and binding
obligation of ADVV, enforceable in accordance with its or their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 2.17 Title to Property. ADVV does not own or lease any real property or
personal property. There are no options or other contracts under which ADVV has
a right or obligation to acquire or lease any interest in real property or
personal property.

 

Section 2.18 Questionable Payments. Neither ADVV nor, to ADVV’s knowledge, any
of its current or former stockholders, directors, officers, employees, agents or
other persons or entities acting on behalf of ADVV, has on behalf of ADVV or in
connection with ADVV’s business: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of ADVV; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.

 

Section 2.19 Solvency. ADVV has not: (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

 

Section 2.20 OFAC. None of ADVV nor, to the knowledge of ADVV, any director,
officer, agent, employee, affiliate or person acting on behalf of ADVV, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and ADVV has not
heretofore engaged in any transaction to lend, contribute or otherwise make
available it funds or the funds of any joint venture partner or other person or
entity towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or
any other country sanctioned by OFAC or for the purpose of financing the
activities of any person or entity currently subject to any U.S. sanctions
administered by OFAC.

 

Section 2.21 Intellectual Property. ADVV does not own, license or otherwise have
any right, title or interest in any intellectual property.

 

Section 2.22 Employees; Consultants, etc. Except as disclosed in the ADVV SEC
Reports, ADVV has no employees, officers, directors, agents or consultants. ADVV
maintains no employee benefit plans or programs of any kind or nature.

 

Section 2.23 Insurance. ADVV does not hold or maintain, nor is ADVV obligated to
hold or maintain, any insurance on behalf for itself or its assets or for any
officer, director, employee or stockholder of ADVV.

 



  8

   



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

THE STOCKHOLDERS

 

As an inducement to ADVV, the Stockholders hereby represent and warrant to ADVV
as follows.

 

Section 3.01 STGI Shares. The STGI Shares represent 100% of the issued and
outstanding capital stock of STGI. The Stockholders are the record and
beneficial owners, and have good title to, all of the STGI Shares. The
Stockholders have the right and authority to sell and deliver their STGI Shares,
free and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever. Upon delivery of any certificate or certificates duly assigned,
representing the STGI Shares as herein contemplated and/or upon registering of
ADVV as the new owner of the STGI Shares in the share register of STGI, ADVV
will receive good title to the STGI Shares owned by the Stockholder.

 

Section 3.02 Power and Authority. The Stockholders have the legal power,
capacity and authority to execute and deliver this Agreement to consummate the
transactions contemplated by this Agreement, and to perform their obligations
under this Agreement. This Agreement constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with the terms hereof, except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and subject to the qualification that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought..

 

Section 3.03 No Conflicts. The execution and delivery of this Agreement by the
Stockholder and the performance by the Stockholder of their obligations
hereunder in accordance with the terms hereof: (a) will not require the consent
of any third party or governmental entity under any laws; (b) will not violate
any laws applicable to the Stockholders and (c) will not violate or breach any
contractual obligation to which either Stockholder is a party.

 

Section 3.04 Purchase Entirely for Own Account. The Exchange Shares (as defined
in Section 4.01 herein) proposed to be acquired by the Stockholders pursuant to
the terms hereof will be acquired for investment for the Stockholders’ own
accounts, and not with a view to the resale or distribution of any part thereof.

 

Section 3.05 Acquisition of Exchange Shares for Investment.

 

(a) The Stockholders are acquiring the Exchange Shares for investment purposes
and for each Stockholders’ own accounts and not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the
Stockholders have no present intention of selling, granting any participation
in, or otherwise distributing the same. Each Stockholder further represents that
they do not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the Exchange Shares.

 

(b) The Stockholders each represents and warrants that they: (i) can bear the
economic risk of their respective investments, and (ii) possesses such knowledge
and experience in financial and business matters that they are capable of
evaluating the merits and risks of the investment in ADVV and its securities.

 

(c) Neither of the Stockholders is a “U.S. Person” as defined in Rule 902(k) of
Regulation S of the Securities Act (“Regulation S”) and understands that the
Exchange Shares are not registered under the Securities Act and that the
issuance thereof to the Stockholders is intended to be exempt from registration
under the Securities Act pursuant to Regulation S. Neither of the Stockholders
has intention of becoming a U.S. Person.

 

(d) Each Stockholder acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.

 

(e) Each Stockholder understands that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely.

 



  9

   



  

ARTICLE IV

PLAN OF EXCHANGE

 

Section 4.01 The Exchange.

 

(a) On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date (as defined in Section 4.03), The Stockholders shall assign,
transfer and deliver, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description, all
of the STGI Shares owned by the Stockholder to ADVV, with the objective of such
Exchange being the acquisition by ADVV of 100% of the issued and outstanding
shares of capital stock of STGI.

 

(b) In consideration of the transfer of the STGI Shares to ADVV by the
Stockholder, ADVV shall issue to the Stockholder in an aggregate amount of
427,568,548 newly issued shares of Common Stock (the “Exchange Shares”) and in
the individual amount set forth in Schedule A .

 

(c) At the Closing Date, the Stockholder shall, on surrender of its certificate
or certificates representing the STGI Shares owned by the Stockholder to ADVV or
its registrar or transfer agent, be entitled to receive the Exchange Shares.

 

Section 4.02 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing,” and the date of the Closing, the “Closing Date”) shall
occur and shall be deemed to be effective immediately on June 26, 2018. Such
Closing shall take place at a mutually agreeable time and place, and be
conditioned upon all of the conditions to closing set forth in this Agreement
being met.

 

Section 4.03 Closing Events. At the Closing, ADVV, STGI and the Stockholders
shall execute, acknowledge, and deliver (or shall ensure to be executed,
acknowledged, and delivered), any and all certificates, opinions, financial
statements, schedules, agreements, resolutions, rulings or other instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.

 

Section 4.04 Termination. This Agreement may be terminated by the parties only
in the event that the parties do not meet the conditions precedent set forth in
Articles VI and VII. If this Agreement is terminated pursuant to this section,
this Agreement shall be of no further force or effect, and no obligation, right
or liability shall arise hereunder.

 



  10

   



  

ARTICLE V

OTHER AGREEMENTS AND COVENANTS

 

Section 5.01 Legends. Each Stockholder acknowledges and agrees that each
certificate representing the Exchange Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

Section 5.02 Delivery of Books and Records. At the Closing, ADVV shall deliver
to each Stockholder or their representatives the originals of the corporate
minute books, books of account, contracts, records, and all other books or
documents of ADVV which are now in the possession of ADVV or its
representatives.

 

Section 5.03 Third Party Consents and Certificates. ADVV and the Stockholder
agree to cooperate with each other in order to obtain any required third-party
consents to this Agreement and the transactions herein contemplated.

 

Section 5.04 Sales of Securities Under Rule 144, If Applicable.

 

(a) ADVV will use its best efforts to at all times satisfy the current public
information requirements of Rule 144 promulgated under the Securities Act so
that its shareholders can sell restricted securities that have been held for the
applicable restricted period as required by Rule 144 as it is from time to time
amended.

 

(b) Upon being informed in writing by any person holding restricted stock of
ADVV that such person intends to sell any shares under rule 144 promulgated
under the Securities Act (including any rule adopted in substitution or
replacement thereof), ADVV will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.

 

(c) If any certificate representing any such restricted stock is presented to
ADVV’s transfer agent for registration or transfer in connection with any sales
theretofore made under Rule 144, provided such certificate is duly endorsed for
transfer by the appropriate person(s) or accompanied by a separate stock power
duly executed by the appropriate person(s) in each case with reasonable
assurances that such endorsements are genuine and effective, and is accompanied
by a legal opinion that such transfer has complied with the requirements of Rule
144, as the case may be, ADVV will promptly instruct its transfer agent to
register such transfer and to issue one or more new certificates representing
such shares to the transferee and, if appropriate under the provisions of Rule
144, as the case may be, free of any stop transfer order or restrictive legend.

 



  11

   



 

Section 5.05 Payment of Liabilities. Recognizing the need to extinguish all
existing liabilities of ADVV prior to the Exchange, The Stockholder have
indicated they will not enter into this Agreement unless ADVV has arranged for
the payment and discharge of all of ADVV’s liabilities, including all of ADVV’s
accounts payable and any outstanding legal fees incurred prior to the Closing
Date. Accordingly, ADVV has agreed to arrange for the payment and discharge of
all such liabilities.

 

Section 5.06 Assistance with Post-Closing SEC Reports and Inquiries Upon the
reasonable request of the Stockholder, after the Closing Date, ADVV shall cause
its controlling stockholders to use their reasonable best efforts to provide
such information available, including information, filings, reports, financial
statements or other circumstances of ADVV occurring, reported or filed prior to
the Closing, as may be necessary or required by ADVV for the preparation of the
reports that ADVV is required to file after Closing with the SEC to remain in
compliance and current with its reporting requirements under the Exchange Act.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF ADVV

 

The obligations of ADVV under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by STGI and the Stockholders in this
Agreement were true when made and shall be true at the Closing Date. ADVV and
the Stockholder shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by them
prior to or at the Closing.

 

Section 6.02 Officer’s Certificate. ADVV shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
ADVV to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of ADVV threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the ADVV Disclosure
Schedules, which might result in any material adverse change in any of the
assets, properties, business, or operations of the Group.

 

Section 6.03 Good Standing. ADVV shall have received a certificate of good
standing from The Registrar of Companies of Seychelles, dated as of no less than
fifteen (15) business days prior the Closing Date, certifying that STGI is in
good standing as a company in Seychelles.

 

Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 6.05 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of STGI and the Group after the Closing Date on the basis as presently
operated shall have been obtained.

 



  12

   



  

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF

STGI AND THE STOCKHOLDERS

 

The obligations of STGI and the Stockholders under this Agreement are subject to
the satisfaction, at or before the Closing Date, of the following conditions:

 

Section 7.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by ADVV in this Agreement were true when
made and shall be true as of the Closing Date with the same force and effect as
if such representations and warranties were made at and as of the Closing Date.
Additionally, ADVV shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by ADVV.

 

Section 7.02 Closing Certificate. The Stockholder shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of ADVV, to the effect that no litigation, proceeding, investigation or
inquiry is pending, or to the best knowledge of ADVV threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the ADVV
Disclosure Schedules, by or against ADVV, which might result in any material
adverse change in any of the assets, properties or operations of ADVV.

 

Section 7.03 Officer’s Certificate. The Stockholder shall have been furnished
with certificates dated the Closing Date and signed by duly authorized executive
officers of ADVV, certifying that there are no existing liabilities as of the
Closing Date and that each representations and warranties of ADVV contained in
this Agreement shall be true and correct on and as of the Closing Date.

 

Section 7.04 Secretary’s Certificate. The Stockholder shall have been furnished
with a certificate dated the Closing Date and signed by the secretary of ADVV,
certifying to the Stockholder the resolutions adopted by the Board of Directors
of ADVV approving, as applicable, the transactions contemplated by this
Agreement and the issuance of the Exchange Shares, certifying the current
versions of its certificates of incorporation and bylaws or other organizational
documents and certifying as to the signatures and authority of persons signing
this Agreement and related documents on its behalf.

 

Section 7.05 Good Standing. The Stockholder shall have received a certificate of
good standing from the Secretary of State of Nevada, dated as of a date within
ten days prior to the Closing Date, certifying that ADVV is in good standing as
a corporation in the State of Nevada and has filed all tax returns required to
have been filed by it to date and has paid all taxes reported as due thereon.

 

Section 7.06 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 7.07 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of ADVV after the Closing Date on the basis as presently operated
shall have been obtained.

 



  13

   



 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01 Brokers. The parties agree that there were no finders or brokers
involved in bringing the parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. ADVV and the
Stockholders each agree to indemnify the other against any claim by any third
person for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.

 

Section 8.02 Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.03 Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

If to ADVV:

 

Ma, Xuebing

Room 1424 Block 3

Zhong Jian Jin Xiang Plaza

Hubei, China

 

If to STGI or the Stockholders, to:

 

Cheung , Wa

2nd Floor, XinTai Industrial Park,

5th Group, Cheqiao Village,

Hexin District, Jingmen City,

Hubei, China

 

Any such notice or communication shall be deemed to have been given: (i) upon
receipt, if personally delivered, (ii) on the day after dispatch, if sent by
overnight courier, (iii) upon dispatch, if transmitted by facsimile and receipt
is confirmed by printed receipt and (iv) three (3) days after mailing, if sent
by registered or certified mail.

 



  14

   



 

Section 8.04 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except: (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

Section 8.05 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party’s schedules delivered pursuant
to this Agreement.

 

Section 8.06 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

 

Section 8.07 Expenses. Whether or not the Exchange is consummated, each of the
parties hereto will bear their own respective expenses, including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby.

 

Section 8.08 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 8.09 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.

 

Section 8.10 Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 8.01 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 8.02 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein, both prior to
and following the Closing.

 

[Signature Page Follow]

 



  15

   



 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written. 

 



  ADVECO, INC.         By: /s/ Xuebing Ma

 

 

Xuebing Ma       CEO  



 



  SUNNYTASTE GROUP INC.         By: /s/ Wa Cheung

 

 

Wa Cheung       Director  



 



  STOCKHOLDER REPRESENTATVE         By: /s/ Wa Cheung

 

Name:

Wa Cheung  



 



  16

   



 

Schedule A

 

Amount of Shares to be issued to STGI’s Stockholders

Pursuant to the Share Exchange Agreement

 

 

Name of Shareholder

 

Passport No./ Business License

 

No. of Shares

 

Address

1

CHEUNG , Wa

 

K01937997 (HK Passport)

 

42,756,855

 

2nd Floor, XinTai Industrial Park, 5th Group Cheqiao Village, Zhanghe New
District, Jingmen City, Hubei, China

2

ChenHao Development Co.Ltd.

 

1954246 (British Virgin Islands)

 

213,784,274

 

OMC Chambers, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands.

3

Shengjie Development Co., Ltd.

 

1954247 (British Virgin Islands)

 

171,027,419

 

OMC Chambers, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands.

 

Total

 

427,568,548

 

 

 



17



 

 